Citation Nr: 0005539	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine with disc disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran had active serviced from October 1966 to 
October 1968.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in January 1998 at which time it was remanded 
for further development.  During the pendency of the remand, 
by rating decision dated in July 1999, the veteran's 
entitlement to a total compensation rating based on 
unemployability by reason of service-connected disabilities 
was granted, with an effective date of July 20, 1993.  
Additionally, service connection for a psychiatric disorder 
was granted, and an evaluation of 30 percent was established, 
effective July 20, 1993.  Also, basic eligibility to 
dependents' educational assistance was granted, since the 
evidence showed the veteran currently had total service-
connected disability which was considered permanent in 
nature.


FINDINGS OF FACT

1.  There is no competent evidence associating any cervical 
spine disability with active service or the veteran's 
service-connected low back disability.  

2.  Manifestations of the low back disability include 
subjective complaints of pain and discomfort and mild reflex 
asymmetry in the distribution of the L4-L5 region and X-ray 
evidence of an old compression fracture at the L1-L2 level 
and disc disease at the L5-S1 level with severe loss of disc 
height at that level.


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disability

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81(1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease suffered in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Also, under the provisions of 38 C.F.R. § 3.303(b) (1999), 
with chronic disease shown as such in service (or within the 
presumptive period under § 3.307), so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service will permit service 
connection for arthritis...first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable, where 
the evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical and must relate to a condition as to 
which, under the case law of the United States Court of 
Appeals of Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  Once service connection has been established for 
a secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a)(1999).

The secondary service connection claim under § 3.310(a), is 
well grounded only if there is medical evidence to connect 
the asserted secondary condition to the service-connected 
disability.  Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) and 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for the 
proposition that lay evidence linking a fall to a service-
connected weakened leg sufficed on that point as long as 
there was "medical evidence connecting a chronic diagnosed 
back disability to the fall"); Jones(Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by a service-connected condition was insufficient to 
well ground a claim).  

Factual Background

A review of the service medical records reflects the veteran 
was hospitalized at a service department medical facility in 
December 1967 for complaints of pain in the neck and back 
following a fall on some ice.  Clinical examination of the 
neck during hospitalization showed pain along the dorsal 
cervical vertebrae with no significant limitation of motion.  
X-ray studies of the cervical spine showed no fracture or 
dislocation.  The diagnoses at discharge fro hospitalization 
in December 1967 pertained only to the back.  

In the report of medical history made in conjunction with 
separation examination in August 1968, no reference was made 
to any neck problems.  Clinical examination of the neck at 
that time was normal.

At the time of examination by VA in June 1969, the veteran's 
complaints focused on his back.  It was indicated that on 
examination he showed normal range of motion of all joints.  

Reports of medical treatment and evaluation in the years 
thereafter focused primarily on problems with the back.  The 
post service records include the report of a March 1992 
examination by Raymond E. Gilmer, Jr., M.D.  It was indicated 
that the veteran complained of pain in the lower back, the 
middle back, and sometimes in the neck.  The examination of 
the neck showed full motion in all directions.  There was no 
neck muscle spasm or tenderness.  However, a notation was 
made that X-ray taken of the spine done at the time of a 
prior visit in November 1988 showed some posterior facet 
arthritic changes, but no disc space narrowing.  

The veteran and his wife presented testimony at a hearing 
before a hearing officer at the RO in March 1992.  At that 
time the veteran raised the issue of entitlement to service 
connection for a cervical spine disorder.

Subsequent evidence includes a report of a July 1995 
examination accorded the veteran by VA.  At that time an 
X-ray study showed the cervical spine was normal.  The 
examiner did not note the existence or absence of a cervical 
spine disability.  

When the veteran was accorded an examination of the spine by 
the December 1995, complaints included some neck discomfort 
and stiffness.  The examination diagnosis was "chronic 
cervical and lumbar arthropathy with radiculopathy."  

Following a spinal examination accorded him by the VA in 
January 1996, notation was made that cervical spine X-ray 
studies were reported as negative.  The diagnoses included 
"chronic neck pain and low back pain with degenerative joint 
disease, discogenic disease and herniation."  

The veteran was accorded another examination of the spine by 
VA in May 1997.  Notation was made that magnetic resonance 
imaging done in October 1992 showed disc bulges at several 
levels of the cervical spine but no evidence of herniation or 
spinal stenosis.  The examination diagnosis was cervical 
arthropathy without evidence of neurologic impairment.

The veteran was accorded an examination of the spine by 
another VA physician in May 1997.  Clinical examination of 
the cervical spine showed no tenderness to palpation.  There 
was no spasm.  There was no postural or structural 
abnormality.  Range of motion was restricted but notation was 
made that the veteran appeared to give submaximal effort.  
X-ray studies of the cervical spine showed minimal 
degenerative changes at the C2-C3 level.  Otherwise there was 
good maintenance of disc height and a normal appearing study.  
There was an unfused ossicle at the posterior spinous process 
of the 7th cervical vertebra.  

The pertinent impression was "complaints of pain in cervical 
spine with objective loss of motion and subjective complaints 
of neck pain with no objective evidence of neural compressive 
pathology."  The examiner stated that he reviewed the claims 
folder and found no significant radiographic evidence of 
degenerative disc disease of the cervical spine and was 
unable to detect evidence of nerve compression which could be 
indicative of a herniated disc in the cervical spine.  He 
therefore said the diagnosis of the cervical spine would be 
"cervical strain, unresolved."  

The veteran was given another spinal examination by VA in 
May 1998.  The claims file was reviewed by the examiner.  
Notation was made that in March 1967, when the veteran fell 
from a bunk, his complaints pertained to the back.  The 
veteran had been followed orthopedically by Dr. Gilmer for 
low back pains since 1976, and also for intermittent neck, 
middle and low back pain.  

The examiner stated that based on the history and physical 
examination at the present time, and putting that together 
with the claims file and previous reports of earlier 
examinations, it would be difficult to assess the etiology of 
the veteran's various problems.  With regard to whether the 
veteran's cervical spine disorder was connected in some way, 
shape, or form, to the service-connected low back disability, 
the examiner noted that the veteran did not show any evidence 
of neurologic deficit from a cervical standpoint.  It was 
indicated that pain was the most prominent and disabling 
feature.  Pain reportedly could arise from a number of 
structures unrelated to the neural structures, the examiner 
indicated.  He added that there did not seem to be evidence 
for peripheral neuropathy, for a radiculopathy, or for 
myopathy, at any level.  Therefore, a neurologic basis for 
the veteran's pain was unlikely, leaving consideration of a 
musculoskeletal origin for the veteran's pain.  While this 
could be secondary to trauma, the examiner stated the trauma 
occurred more than 20 years earlier and to see such minor 
changes in the face of intense debilitating pain on imaging 
studies and on physical examination, was said to be unlikely.  
It was not believed by the examiner that the same process 
that caused the low back disability was responsible for the 
veteran's cervical problems.  He noted the cervical problems 
could be secondary to a degenerative process since the 
veteran had several areas of disc bulging, but did not 
represent the typical traumatic or posttraumatic cervical 
changes one might expect.  Also, the current examination did 
not conform to that.  Accordingly, based on the evidence 
available, it was the opinion of the examiner that the 
veteran's cervical disorder was unrelated to his lumbar 
disability, although he noted there seemed to be some type of 
cervical process developing, which might be part of a more 
broad-based degenerative process.  The diagnosis was cervical 
arthropathy with no evidence of any neurological involvement, 
with the etiology being "likely unrelated" to previous low 
back pathology.

Analysis

Based on a review of the evidence of record the Board finds 
that there is no medical opinion of record attributing any 
cervical spine disorder to the veteran's active service.  
While he was seen in service for a complaint of neck pain 
following a fall on the ice, X-ray study of the cervical 
spine at that time was normal and there was no cervical spine 
abnormality identified.  Further, there were no additional 
references to cervical spine problems during the remainder of 
service, including examination at separation from service. A 
clinical examination revealed a normal cervical spine.  The 
initial documentation of a cervical spine disorder did not 
come for years following service.  

It has been argued in the alternative that the cervical spine 
disorder is a direct result of the service-connected low back 
disability.  However, the veteran has presented no medical 
opinion attributing a causal relationship between a cervical 
spine disability and his service-connected low back disorder.  
As for the veteran's comments themselves, while they are 
competent to show the incurrence of problems during active 
service, he himself is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In this case, the veteran 
is not competent to provide a medical diagnosis and associate 
it with his active service or to any service-connected 
disability he might have.

There is no medical opinion of record attributing any current 
cervical spine disorder to the veteran's active service or to 
his service-connected low back disability.  Indeed, a VA 
physician examined the claims folder and conducted an 
examination of the veteran with the specific purpose of 
determining whether or not there might be a causal 
relationship.  It was his assessment that the etiology of the 
veteran's cervical arthropathy was "likely unrelated" to the 
service-connected low back disorder.  Since the veteran has 
not presented competent medical evidence of a nexus, his 
claim must be denied as not well grounded.  Because the claim 
is not well grounded, VA is under no further duty to assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the case has been remanded 
on more than one occasion by the Board in order to obtain 
further development and to provide the veteran with every 
possible assistance.  

Entitlement to a Rating in Excess of 40 Percent
for a Low Back Disability 

Initially, the Board finds that the claim with regard to this 
matter is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  The Board is also satisfied that all relevant 
evidence has been properly developed and there is no further 
duty to assist and in order to comply with the duty to assist 
has been aided by 38 U.S.C.A. § 5107.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In accordance with the provisions of 38 C.F.R. §§  4.1, 4.2, 
4.41, and 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the service medical records and all other evidence of 
record pertaining to the history of the disability in 
question have been reviewed.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment of earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall b applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's low back disability has been rated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under that Code, the maximum rating of 40 percent 
is assigned when motion or restriction of the lumbar spine is 
severe.  38 C.F.R. § 4.71a, Code 5292.

The low back disability can also be evaluated under 
Diagnostic Code 5293.  A rating of 40 percent is provided for 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief.  The maximum 60 percent 
rating requires pronounced intervertebral disc disease with 
consistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The low back disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides a 40 percent 
evaluation for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, co-ordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to an absence of part, or all, 
of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of disability, reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-up, 
contracted scars and so forth); (b) more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, and so forth); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, and so forth); (d) 
excess fatigability; (e) in coordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

With these principles in mind, the Board will consider 
whether the veteran is entitled to an evaluation in excess of 
40 percent.  

A review of the evidence of record discloses that by rating 
decision, dated in August 1969, service connection for 
traumatic arthritis of the lumbar spine was granted and a 
10 percent evaluation was assigned, effective October 26, 
1968.  Reference was made to an examination of the veteran in 
June 1969.  Findings included a mild degree of compression of 
the inferior portion of the body of the first lumbar vertebra 
and some degenerative changes at the level of the 1st and 2nd 
lumbar vertebrae.

By rating decision dated in March 1983, the evaluation for 
the arthritis of the lumbar spine was increased to 30 percent 
disabling, effective June 25, 1982.  

Subsequent medical evidence includes the report of an 
examination of the veteran in March 1992 by Raymond E. 
Gilmer, Jr., M.D.  The veteran was described as having a 
normal gait, although it was noted that he leaned to the 
left.  He was able to toe and heel walk.  While standing, 
there was a list of the trunk to the left.  He was able to 
slowly flex to about 70 degrees.  He exhibited bilateral 
paravertebral muscle spasms.  He was not able to extend the 
back beyond 10 degrees.  He bent to the left about 10 degrees 
and to right about 5 degrees.  There was diffuse tenderness 
above the lumbar area, but there was no sciatic notch 
tenderness.  X-ray studies of the lumbar spine at that time 
showed severe narrowing of the L5/S1 disc space.  The 
remaining disc spaces were of normal height.  There was some 
anterior lipping at the L5/S1 level.  The adjacent surfaces 
of the joint were sclerotic.  The impressions were 
degenerative disc disease and arthritis of the lumbar spine.  

An examination of the spine was accorded the veteran by VA in 
July 1995.  The veteran complained of low back pain with 
radiation into the lower extremities.  The examiner reported 
having seen the veteran previously in January 1992, and it 
was noted his condition appeared unchanged since that time.  
Various studies had been accorded the veteran and showed disc 
bulging and evidence of an old compression fracture at the 
L1-L2 level, but no indication of disc herniation or other 
condition mandating surgery.  There was no evidence of 
radiculopathy.  The examiner stated the veteran showed 
symptoms of chronic lumbosacral pain with a compression 
fracture having been sustained in 1967.

Subsequent evidence includes the report of the VA examination 
accorded the veteran in December 1995.  The examination 
diagnosis was "chronic cervical and lumbar arthropathy with 
radiculopathy."  

The veteran was scheduled for another examination by VA in 
January 1996.  No postural abnormalities were noted, but it 
was indicated the veteran walked with a cane because of a 
complaint of back pain.  He also wore a lumbosacral support.  
Muscle spasm was noted.  Forward flexion of the lumbosacral 
spine was at 35 degrees.  Backward extension was less than 
5 degrees, left lateroflexion was about 5 degrees, right 
lateroflexion was about 5 degrees, rotation to the left was 
from 5 to 10 degrees, and rotation of the right was from 5 to 
10 degrees.  The veteran had "very positive" objective 
evidence of pain on motion.  Straight leg raising was to 
about 20 degrees bilaterally.  There was some numbness of the 
right big toe.  X-ray studies showed an anterior compression 
of the first lumbar vertebra with minimal degenerative joint 
disease.  

The examination diagnoses were:  Chronic neck pain and low 
back pain with degenerative joint disease, discogenic 
disease, and herniation; and bilateral radiculopathy.  

In a January 1996 communication, Dr. Gilmer indicated the 
veteran was under his care for treatment of degenerative disc 
disease and degenerative arthritis of the lumbar spine.  He 
believed that from an orthopedic standpoint, the veteran was 
totally and permanently disabled.

At the time of an examination by VA in May 1997, the veteran 
was described as moving around the examination room quite 
slowly.  He wore a rigid lumbosacral orthosis with a right 
leg support which was removed for examination.  He used a 
cane in the left hand and stated that he used it in whichever 
hand made him feel more stable.  He was described as quite 
"adamant" about his pain.  

On examination of the spine there was no tenderness to 
palpation and there was no palpable spasm.  Also, there was 
no structural or postural abnormality.  Flexion of the lumbar 
spine was 20 degrees, extension was at 0 degrees.  Right 
bending was at 10 degrees, as was left bending.  Rotation to 
the right and to the left was to 20 degrees each.  Straight 
leg raising was negative.  Lasegue's maneuvering was 
negative.  There was normal sensation.  Motor examination 
testing was quite thorough and there was no evidence of a 
footdrop on the right.  There was no asymmetry in the motor 
strength testing.  He had good strength throughout.  An X-ray 
study of the lumbar spine showed evidence of an old healed 
compression fracture of the inferior end plate of the 
1st lumbar vertebra and superior end plate of the 
2nd vertebra.  Otherwise, it was unremarkable with the 
exception of degenerative disc disease at the L5-S1 level 
with severe loss of disc height at the L5-S1 level.  

The examination impression was low back pain, with a history 
of mild L1-2 compression fracture with degenerative disc 
disease at the L5-S1 level and subjective complaints of 
occasional sciatica, but no objective evidence of 
neurocompressive pathology.  The examiner noted that the 
veteran gave submaximal effort in range of motion testing, 
and he was not sure how much the veteran wanted to improve 
his condition.  He added that he could find no significant 
evidence of neurocompressive pathology. 

The veteran was accorded an examination of the spine by VA in 
May 1998.  The claims file was reviewed by the examiner.  He 
complained of back pain which had existed ever since service, 
and had never completely resolved.  He reported having 
received many types of medical treatment, such as epidural 
blocks.  

He denied any weakness or numbness of the lower extremities, 
but it was noted he walked with a cane and wore an integrated 
orthotic device for his low back.  He said there were times 
when he was doing relatively well and other times when he 
would have flareups.  When he was at his base line, he was 
able to continue with activities of daily living, and was 
able to walk in the yard and walk as far as he wanted.  He 
tried to walk some distance to keep himself in shape.  When 
he experienced the flareups, he claimed he could not perform 
activities of daily living.  He stated that he relied on 
painkillers such as Tylenol No. 3 to help relieve his pain.  
He claimed he was unable to ambulate any great distance at 
all and generally just walked around the house.

On examination he was observed to walk with a slow, measured 
gait, using a cane in the left hand, and a circumducting gait 
of the right leg secondary to the orthotic device.  He walked 
in the examining room and sat down with no apparent distress.

Motor testing showed normal bulk and normal tone with 
4 plus/5 strength in the bilateral lower extremities.  
Straight leg raising was negative bilaterally.  Sensory 
examination was intact distally to light touch, pinprick, and 
proprioception.  Lower extremities showed two-plus patellar 
reflexes on the right, three-plus patellar on the left, 
two-plus Achilles bilaterally with down-going toes.  

The impression was back pain.  It was noted there was a 
history of trauma to the low back with complaints of back 
pain.  However, it was stated there were only "mild" 
objective findings such as a mild reflux asymmetry in the 
distribution of the L4/L5 region, indicating that the veteran 
probably had in the past had a neurologic injury in the area.  
The examination diagnosis pertained to the veteran's cervical 
spine.

Analysis

Based on the foregoing, the Board is unable to conclude that 
the veteran has more than severe motion restriction or severe 
intervertebral disc disease.  Most of the neurologic findings 
at the time of the most recent examination accorded the 
veteran in 1998 were within normal limits, with a notation 
that they were only some "mild" objective findings such as a 
"mild" reflux asymmetry in the distribution of the 
L4-L5 region.  Clearly, this is not a disability picture 
indicative of pronounced impairment as required for a higher 
rating than the 40 percent currently in effect.  While motion 
of the back was not recorded at the time of the 1998 
examination when the veteran was examined previously, there 
were suggestions of a functional overlay.  

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

However, while the veteran has complained of pain and this 
has been described as his principal symptom, as noted above, 
notation was made on different examinations of the 
possibility of a functional overlay.  At the time of the May 
1998 examination, the veteran denied any weakness or numbness 
involving the lower extremities and the evidence contains no 
reports of atrophy or other evidence of disuse.  The veteran 
has reported taking Tylenol No. 3 for relief of pain, but it 
appears he is able to get around his house and tend to the 
basic activities of daily living for the most part, despite 
occasional flareups.  The Board is unable to conclude on the 
basis of this record, that there is any additional loss of 
motion due to functional impairment.  

Ultimately, the Board finds that the veteran is not entitled 
to an evaluation in excess of 40 percent for his low back 
disability.  



ORDER

Service connection for a cervical spine disability is denied.  

A rating in excess of 40 percent for a low back disability is 
denied. 



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

